SUPPLEMENTAL ACTION
	
Information Disclosure Statement
The information disclosure statement that is 57 pages filed on December 7, 2017 has two typos in the document.  On page 43/57 the document to Seo et al. 2008/003857 classified in 320/132 has been crossed out as that is not a correct publication number.  On page 51/57 the document to Henningson et al. 2006/024 classified in 324/426 has been crossed out as that is not a correct publication number.  In looking at the inventor’s other applications and the IDSs filed in those applications, Seo et al. should be 2008/0036421 and Henningson et al. should be 2006/0244457.  Accordingly, these two numbers have been added in an attached PTO-892 (notice of references cited), in order to make the record clear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/Primary Examiner, Art Unit 2896